                 Case 7:18-cr-00614-KMK Document 64 Filed 12/23/19 Page 1 of 1




                                                   JACOB LAUFER, P.C.
                                                     65 BROADWAY
                                                       SUITE 1005
                                                NEW YORK, NEW YORK 10006

JACOB LAUFER *                                                                             TELEPHONE (212) 422-8500
     _________                                                                                       _________

MARK ELLIS^                                                                                    FAX (212) 422-9038
SHULAMIS PELTZ

* Also admitted in the District of Columbia
^ Also admitted in New Jersey


                                                                           December 23, 2019



Via ECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

                                  Re:         United States v. Simon Goldbrener, et al., 18 Cr. 614 (KMK)
Dear Judge Karas:

       We represent defendant Simon Goldbrener in the above-referenced matter. We write to
request that the Court briefly adjourn the motion schedule to accommodate ongoing plea
discussions. We therefore respectfully propose the following new briefing schedule:

                                  January 27, 2020          Defendants’ Motions due
                                  February 27, 2020         Government’s Response due
                                  March 9, 2020             Defendants’ Replies due

       I discussed this request with the Government (AUSA Michael Maimin), as well as
counsel for Mr. Goldbrener’s co-defendants who join this request.

             Thank you for Your Honor’s consideration of this request.

                                                                   Very truly yours,

                                                                   /s/ Shulamis Peltz
                                                                   Shulamis Peltz

cc: A.U.S.A. Michael Maimin, Vladislav Vainberg, Hagan Scotten (Via ECF)
   All counsel (via ECF).
